 Case 3:20-cv-00050-M Document 110 Filed 08/31/20                  Page 1 of 14 PageID 1980



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

E.S., an individual,

                        Plaintiff
                                                             CIVIL ACTION FILE NO.
v.                                                           3:20-CV-00050-M

BEST WESTERN INTERNATIONAL, INC.;
MARRIOTT INTERNATIONAL, INC.;
ESA MANAGEMENT, LLC.; G6 HOSPITALITY,
LLC; WYNDHAM HOTELS AND RESORTS,
INC.; AND CHOICE HOTELS
INTERNATIONAL, INC.

                        Defendants.
                                                        .

 DEFENDANT ESA MANAGEMENT, LLC’S REPLY IN SUPPORT OF ITS MOTION
        TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

          Defendant ESA Management, LLC (“ESA”), by and through its undersigned counsel, and

pursuant to Fed. R. Civ. P. 12(b)(6), respectfully submits this Reply Brief in support of its

Motion to Dismiss Plaintiff’s First Amended Complaint (Dkt. 46).

                                           ARGUMENT

     I.   Plaintiff’s Complaint is an impermissible shotgun pleading, which fails to plead any
          factual allegations specific to Plaintiff’s trafficking at the Arlington, Texas location.

          As set forth in ESA’s Motion to Dismiss, Plaintiff’s Complaint is a prototypical shotgun

pleading that impermissibly groups all the Defendants together and encompasses a wide range of

contentions supported by vague, conclusory allegations. The notice pleading requirement of

Rule 8(a) entitles “each defendant . . . to know what he or she did that is asserted to be

wrongful.” Cain v. City of New Orleans, No. CV 15-4479, 2016 WL 2849478, at *5 (E.D. La.

May 13, 2016). As such, pleadings that “lump[] all defendants together and assert identical

allegations as to each, without distinction” cannot withstand a motion to dismiss. Id.


                                                  1
    Case 3:20-cv-00050-M Document 110 Filed 08/31/20                              Page 2 of 14 PageID 1981



         In an effort to avoid dismissal, Plaintiff misrepresents the substance of her Complaint

when stating, “Plaintiff’s First Amended Complaint contains allegations specific to Plaintiff and

the sex trafficking of Plaintiff at the Arlington Extended Stay America.” Opp., pg. 4. Notably,

Plaintiff does not, and cannot, cite to a single paragraph from her Complaint to support this

inaccurate statement. See Id. Plaintiff later references Paragraphs 17(d), 38, 44, 51, 66, 73, 91,

113, 145(c), and 163 of the Complaint when asserting that it “contains separate allegations as to

each Defendant, including allegations specific to ESA.” Opp., pg. 6. This assertion is not only

misleading, but entirely wrong. Not only do the above-referenced paragraphs provide no insight

into E.S.’s experience at the Arlington hotel, but they also mirror identical, conclusory

allegations made against the remaining Defendants.1 The only facts in the Complaint unique to

ESA are relevant only for the purpose of establishing jurisdiction. See Dkt. 46, ¶¶ 17, 163.

         The fact remains that ESA still does not know the identity of Plaintiff’s alleged trafficker,

when Plaintiff visited ESA’s Arlington location, who she and her alleged trafficker interacted

with at this location, what those interactions consisted of, or any prior instances of forced labor

that occurred at the Arlington location such that would indicate any culpable conduct by ESA.

All ESA is able to gather from the Complaint is that Plaintiff believes ESA has, at some

unspecified point in time, participated in an alleged sex-trafficking venture committed by

unspecified individuals. Accordingly, the Complaint fails to meet the pleading requirements of

Rule 8(a) by requiring ESA to speculate as to which, if any, of the alleged transactions were ones

in which it participated. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.

1
  See Dkt. 46, ¶¶ 12(e), 13(d), 14(d), 15(d), and 16(d), which asserts allegations identical to ¶ 17(d); Id. at ¶¶ 36, 37,
39, 40, and 41, which asserts allegations identical to ¶ 38; Id. at ¶¶ 42, 43, 45, 46, and 47, which asserts allegations
identical to ¶ 44; Id. at ¶¶ 49, 50, 52, 53, and 54, which asserts allegations identical to ¶ 51; Id. at ¶¶ 64, 65, 67, 68,
and 69, which asserts allegations identical to ¶ 66; Id. at ¶¶ 71, 72, 74, 75, and 76, which asserts allegations identical
to ¶ 73; Id. at ¶¶ 89, 90, 92, 93, and 94, which asserts allegations identical to ¶ 91; Id. at ¶¶ 111, 112, 114, 115, and
116, which asserts allegations identical to ¶ 113; Id. at ¶¶ 145(a), 145(b), 145(d), 145(e), 145(f), and 145(g), which
asserts allegations identical to ¶ 145(c); Id. at ¶¶ 153, 154, 155, 162, and 164, which asserts allegations identical to ¶
163.


                                                            2
    Case 3:20-cv-00050-M Document 110 Filed 08/31/20                           Page 3 of 14 PageID 1982



Ed. 2d 929 (2007)(A claim must contain allegations that are “enough to raise a right to relief

above the speculative level.”).

           Plaintiff offers no reasoned response in defense of her shotgun complaint. Instead, she

completely ignores all but one opinion cited in ESA’s Motion and contends that her Complaint

sufficiently states a claim under Section 1595(a) simply by parroting the words of the statute. In

Zucker v. Farish, this Court defined a “shotgun pleading” as a “lengthy complaint that

incorporates by reference all preceding paragraphs as it progresses through multiple

counts.” No. 3:18-CV-01790-K, 2018 WL 6570867, at *3 (N.D. Tex. Dec. 12, 2018).

                    Complaints of this type set forth an excessive number of facts
                    before alleging that all the provided facts support various counts in
                    the complaint, with the result that each count is replete with factual
                    allegations that could not possibly be material to that specific
                    count, and that any allegations that are material are buried beneath
                    innumerable pages of rambling irrelevancies.

Id. (internal quotations omitted). While making no attempt to distinguish the remaining cases

cited in ESA’s brief,2 Plaintiff contests the applicability of this Court’s opinion in Zucker by

focusing on the fact that it involved allegations of fraud, which invokes the Rule 9(b) heightened

pleading standard. Opp., pg. 7. Yet, Plaintiff overlooks the fact that this Court’s discussion of

shotgun pleadings in Zucker was in reference to “Rule 8(a)’s insistence upon ‘simple, concise,

and direct’ allegations.” Unlike Rule 9(a), Rule 8(a) is not a “heightened” pleading standard. In

fact, when this Court defined shotgun pleadings in Zucker, it cited to Moore v. Carrington

Mortg. Servs., LLC, 2018 WL 3853711, at *3-*4 (N.D. Tex. July 17, 2018) which did not

involve a claim for fraud. Accordingly, this Court’s opinion in Zucker, when read in its entirety,

as well as the other cases ESA has cited which Plaintiff failed to even address, leads to the




2
    See extensive authority governing shotgun pleadings cited by ESA on pages 2-6 of its Motion to Dismiss.


                                                          3
    Case 3:20-cv-00050-M Document 110 Filed 08/31/20                          Page 4 of 14 PageID 1983



inescapable conclusion that Plaintiff’s Complaint fails to meet the basic pleading requirements

imposed by this Court and the Federal Rules of Civil Procedure.

           In a final attempt to defeat the standing deficiencies of her Complaint, Plaintiff now urges

the Court to ignore all of the long-standing precedent within the Fifth Circuit cited in ESA’s

Motion and, instead, rely upon two factually distinct opinions issued by the Northern District of

California3 and Western District of Washington4. Opp., pg. 5. Plaintiff cites B.M. and ML in

support of her theory that “[o]ther district courts, reviewing similar complaints, have not found

similar complaints to be impermissible shotgun pleadings.” Id. Setting aside the limited utility

in reviewing authority from outside this Circuit when binding precedent in this jurisdiction

already exists, even a mere cursory reading of both opinions reveals that Plaintiff’s reliance is

misplaced. Unlike the Complaint here, the complaints in B.M. and ML actually alleged relevant

facts specific to each defendant and location.

           For example, the plaintiff in B.M. was a minor and, therefore, was not required to show

she was trafficked through force, fraud, or coercion. B.M., No. 5:20-cv-00656-BLF, Dkt. 80.

Further, the complaint in B.M. alleged that for two years, B.M.’s traffickers rented two adjoining

rooms at the Super 8 and Clarion Inn; “Clarion Inn employees threatened to eject [B.M.] and her

traffickers, but never took further action”; despite these threats, B.M. continued to be trafficked

on the premises; each day a procession of adult men would enter minor B.M.’s room, stay for 15

minutes to an hour, and then leave; these adult men were typically middle-aged men of a variety

of races, “none of whom appeared to be age-appropriate contemporaries of the minor

plaintiff”; and none of these men acted as a guardian or relative to the minor plaintiff. Id., at *5-

6. And, while the complaint in B.M. alleged more specific facts than the Complaint here, the


3
    B.M. v. Wyndham Hotels & Resorts, Inc. et. al., No. 5:20-cv-00656-BLF, Dkt. 80 (N.D. Cal. July 30, 2020).
4
    ML v. Craigslist Inc., et al., No. 3:19-cv-06153-BHS-TLF (W.D. Wa. Apr. 17, 2020).


                                                          4
    Case 3:20-cv-00050-M Document 110 Filed 08/31/20               Page 5 of 14 PageID 1984



court still granted the defendants’ motions to dismiss in part with leave to amend, and instructed

the plaintiff “to add as many details as possible about her stays at each location.” Id., at *8.

Here, the Complaint does not include any details about Plaintiff’s stay at the Arlington location

and, therefore, would not survive a motion to dismiss even under B.M. See Id.

        Similarly, ML involved the sex trafficking of a minor plaintiff, which started when she

was just twelve years old. ML, No. 3:19-cv-06153-BHS-TLF at *3. The complaint in ML

alleged the following facts against one hotel brand involving only one of its locations: (1) the

traffickers held ML “for over one year from 2007 to 2008” when she was “16 and 17 years old,”

(2) the traffickers advertised ML for commercial sex at the “Howard Johnson in Kent and would

pay Wyndham and 2005 Investors LLC to rent the rooms,” (3) the purchasers would arrive at the

hotel and could be “seen waiting in the parking lots, common areas and hallways of the hotel,”

(4) hotel staff spoke with ML multiple times “to warn her to keep her activities more discrete or

they would have to kick her out of the hotel,” and (5) “[p]olice contacted and spoke with motel

staff regarding the minor [ML].” Id., at *16. Here, Plaintiff alleges conclusory and identical

facts against six separate hotel brands with respect to her alleged trafficking in at least thirteen

different locations5. Dkt. 46, at ¶ 7. Clearly, B.M. and ML did not involve “similar complaints.”

        In any event, there is no need for this Court to look to opinions from other jurisdictions

since the line of opinions within this Circuit that are cited in ESA’s Motion provide this Court

the analysis and direction necessary to fully adjudicate ESA’s Motion. Accordingly, having

failed to sufficiently plead her claim, Plaintiff’s Complaint should be dismissed.




5
  Baymont Inn®, Days Inn®, Super 8®, Microtel®, La Quinta®, Best Western®, Wingate Hotel®, Howard
Johnson®, Fairfield Inn and Suites®, Extended Stay America®, Studio 6®, La Quinta® and Quality Inn®).


                                                 5
    Case 3:20-cv-00050-M Document 110 Filed 08/31/20                     Page 6 of 14 PageID 1985



    II.   Plaintiff fails to plead any specific factual allegations demonstrating that Plaintiff
          was trafficked at ESA after Section 1595(a) was in effect, or that Plaintiff’s
          Complaint is not barred by the 10-year Statute of Limitations.

          As discussed in Section II of ESA’s opening brief, it was not until December 23, 2008,

that the TVPRA’s civil remedy provision allowed trafficking victims to bring a civil action

against “whoever knowingly benefits … from participation in a venture which that person knew

or should have known has engaged in” human trafficking. 18 U.S.C. § 1595(a). However, the

2008 amendments to the TVPRA do not apply retroactively; thus, Plaintiff may only bring

claims under Section 1595(a) for conduct that occurred after December 23, 2008.6

          The vast majority of the Complaint alleges identical conduct by all the Defendants –

which purportedly occurred “approximately” between 2006 and 2011—with nothing to

differentiate the time, place, or identities of those involved. Plaintiff’s TVPRA claim as alleged

(with no indication of when the trafficking actually occurred at the ESA hotel other than an

“approximate” 6-year range from 2006 – 2011) lacks sufficient facts to support an inference that

ESA knowingly benefitted from a sex trafficking venture on or after December 23, 2008. As

such, there is no more than a mere possibility that the purported conduct by ESA occurred on or

after December 23, 2008, which is not enough to state a plausible claim. Lowe v. Dallas, No.

3:17-CV-704-G-BN, at *9 (N.D. Tex. Oct. 17, 2017)(“[T]here is no ‘more than a mere

possibility of misconduct,’ which, of course is not enough to state a plausible claim.”); Del

Castillo v. PMI Holdings N. Am. Inc., No. 4:14-CV-3435, at *6 (S.D. Tex. June 22, 2015)(“A

complaint does not satisfy the requirements of Iqbal and Twombly by lumping together all

defendants, while providing no factual basis to distinguish their conduct.”).


6
  See Gonzalez v. CoreCivic, Inc., No. 1:18-CV-169-LY, 2019 WL 2572540, at *3 (W.D. Tex. Mar. 1, 2019); Owino
v. CoreCivic, Inc., No. 17-CV-1112 JLS (NLS), 2018 WL 2193644, at *13 (S.D. Cal. May 14, 2018); Griffin v.
Alamo, No. 4:14-CV-4065, 2016 WL 7391046, at *4 (W.D. Ark. Dec. 21, 2016); St. Louis v. Perlitz, No. 3:13-CV-
1132 (RNC), 2016 WL 1408076, at *4 (D. Conn. Apr. 8, 2016); Cruz v. Maypa, 773 F.3d 138, 144 (4th Cir. 2014).


                                                     6
    Case 3:20-cv-00050-M Document 110 Filed 08/31/20                         Page 7 of 14 PageID 1986



        In her Opposition, Plaintiff conflates two issues: (1) the retroactive application of the

2008 amendment, and (2) the tolling of the applicable statute of limitations. See Opp., pg. 7-8

(“[T]he statute of limitations for Plaintiff’s claim was tolled from 2006-2008 due to the force and

coercion Plaintiff underwent by her trafficker.”). The statute of limitations for Plaintiff’s claim

could not possibly have been tolled from 2006-2008, given that such a claim under the “financial

benefit” prong of the TVPRA did not yet exist. Furthermore, even if the claim was tolled

through 2008 as claimed by Plaintiff in her brief,7 the statute of limitations under 18 U.S.C. §

1595 is 10 years. Thus, the Complaint filed in 2020 is time-barred. Additionally, there are no

specific allegations as to when the trafficking actually occurred at ESA as opposed to the other

Defendant hotels. So, there is no way to tell from the Complaint beyond a mere possibility if the

trafficking even continued at ESA into 2010, which is required to bring Plaintiff within the 10-

year statute of limitations. As such, there is no basis for Plaintiff to show that the Complaint

against ESA is not barred by the 10-year statute of limitations under the TVPRA.

        Plaintiff has offered no meaningful response to the argument raised in Section II of

ESA’s Motion. As such, ESA respectfully rests on its argument made previously and requests

this Court to dismiss Plaintiff’s TVPRA claim against ESA for failure to state a claim.

III.    Plaintiff fails to state a plausible claim against ESA for allegedly violating the
        TVPRA, 18 U.S.C. § 1595.

             A. Plaintiff fails to allege that ESA knowingly benefited from its participation in
                the alleged sex-trafficking venture.

        To state a viable claim under § 1595(a), Plaintiff must demonstrate that ESA benefitted

from the alleged sex-trafficking venture with actual knowledge that such benefit derived from its

participation in a commercial sex venture.              In determining whether a defendant knowingly


7
 See Opp., pgs. 7-8 (“[T]he statute of limitations for Plaintiff’s claim was tolled from 2006-2008 due to the force
and coercion Plaintiff underwent by her trafficker.”).


                                                        7
 Case 3:20-cv-00050-M Document 110 Filed 08/31/20                 Page 8 of 14 PageID 1987



benefited from its participation in a sex-trafficking venture, the plaintiff must demonstrate that

the trafficker(s) “provided … benefits to [the defendant] because of [the defendant’s alleged]

facilitation of [] sexual misconduct.” Geiss v. Weinstein Co. Holdings LLC, 383 F. Supp. 3d

156, 170 (S.D.N.Y. 2019). Plaintiff attempts to distinguish this case from Geiss reasoning that

“the plaintiffs' claims in Geiss were brought against beneficiary of trafficking who was alleged to

have directly violated the criminal statute as well.” Opp., pg. 16. However, a complete reading

of the Geiss opinion demonstrates that Plaintiff conveniently disregarded the portion of the

opinion which states, “Apart from the constructive knowledge provision, the operative language

of the TVPA civil remedy and underlying criminal statute are identical. I therefore consider the

‘benefits’ element to have the same content in both provisions.” Geiss, 383 F. Supp. 3d at 169,

n. 5. Accordingly, ESA stands on the position stated in its opening brief—namely, that liability

under Section 1595(a) requires actual knowledge that the benefit derived directly from the

defendant’s participation in a sex-trafficking venture. Id.

           B. Plaintiff fails to allege that ESA participated in a sex-trafficking venture.

       Section 1595(a) allows trafficking victims to bring a civil action against “whoever

knowingly benefits financially … from participation in a venture which that person knew or

should have known has engaged in an act in violation of this chapter.” (emphasis added). That

is, civil liability under Section 1595(a) is predicated on the violation of Chapter 77 of Title 18,

which criminalizes personage, slavery, forced labor, sex trafficking, and similar acts. Plaintiff

brings this action against ESA pursuant to § 1595(a), alleging that it knowingly benefited from

its “participation in a venture” which it knew or should have known engaged in an act in

violation of Section 1591(a) of Chapter 77—sex trafficking by force, fraud, or coercion. Dkt. 46,

at ¶ 200. Congress defined “participation in a venture” as “knowingly assisting, supporting, or

facilitating” a venture. 18 U.S.C. § 1591(e)(4). Thus, for ESA to be liable under Section 1595(a),


                                                  8
 Case 3:20-cv-00050-M Document 110 Filed 08/31/20                  Page 9 of 14 PageID 1988



Plaintiff must establish that ESA knowingly assisted, supported, or facilitated a venture which

ESA knew or should have known has engaged in sex trafficking by force, fraud, or coercion.

       In her Opposition, Plaintiff cites Ricchio v. McLean in an attempt to mislead this Court

into supporting her theory that “participation” under §1595(a) does not require actual knowledge

of the sex-trafficking itself, stating that the First Circuit found, “among other things,” the

business relationship between the trafficker and hotel to be sufficient.         Opp., pg. 14-15.

However, Plaintiff overlooks the key allegations that governed the court’s decision, which

involved significant “coercive and brutal behavior to a physically deteriorating [plaintiff], who

pleaded for help,” as well as specific interactions between the trafficker and the motel operators

(e.g., “exchanging high-fives in the motel's parking lot while speaking about ‘getting this thing

going again’”). Ricchio v. McLean, 853 F.3d 553, 557 (1st Cir. 2017). Certainly, such fact-

specific allegations might be sufficient to plead a claim under §1595(a); however, no such

allegations have been plead here.

       In fact, the Ricchio decision lends greater support to ESA’s position that “participation”

under § 1595(a) requires actual knowledge and an affirmative act. This is shown by the court’s

construction of the plaintiff’s claims:

               Claim 2, under §§ 1590 and 1595(a): In continuing to rent [the
               trafficker] the room after [his] conduct was manifest, the [motel
               operators] knowingly harbored [the plaintiff] at the [the defendant
               motel] for the purpose of [the trafficker’s] object of obtaining her
               sexual labor or services. See § 1590(a). …

               Claim 3, under §§ 1591 and 1595(a): The defendants knowingly
               benefitted from the venture with [the trafficker], since they knew,
               or at least recklessly disregarded, the factual prospect that force or
               threats of force would be used to cause [the plaintiff] to engage in
               a commercial sex act. See § 1591(a)(2).




                                                 9
Case 3:20-cv-00050-M Document 110 Filed 08/31/20                  Page 10 of 14 PageID 1989



Id. (emphasis added). Indeed, the Ricchio court employed both the mental and active conditions

of § 1591(e)(4) when it analyzed the plaintiff’s claims under § 1595(a). See Id.

       Plaintiff also cites the competing line of cases, which hold that applying the

“participation in a venture” definition from the criminal liability section of the TVPRA to the

civil remedy section “would void the ‘should have known’ language in the civil remedy” section.

B.M., No. 5:20-cv-00656-BLF, Dkt. 80 at *3. For a number or reasons, this idea is flawed. Even

if this Court reads the “participation” element of § 1595(a) to require an overt act with actual

knowledge, the “should have known” language will still carry legal effect. It is entirely possible

for a person to knowingly assist, support, or facilitate a commercial sex venture without being

liable under § 1595(a)—this is when the “should have known” language comes into play. By

incorporating the “should have known” language in § 1595(a), Congress contemplated a

difference between a person who reasonably believed the commercial sex acts were performed

voluntarily and a person who should have known such acts were wrongfully induced. For

example, a person who knowingly assists a prostitution ring would not be liable under § 1595(a)

if he reasonably believes that the commercial sex acts are performed without force, fraud, or

coercion. This is consistent with Congress’ decision to require the Government to prove either

that the sex trafficking victim was a minor or that the defendant knew that force, fraud, or

coercion would be used against the victim. 18 U.S.C. § 1591(a).

       Finally, Plaintiff’s construction of § 1595(a) is incompatible with the plain language of

the relevant statutes. Congress explicitly defined the phrase “participation in a venture” within

Chapter 77. See 18 U.S.C. § 1591(e)(4). If Congress intended to ascribe different meaning to

“participation in a venture” in a succeeding section of the same chapter, it would have explicitly

done so. Thus, in keeping with the plain language of the statute and Congress’ clear intent,




                                               10
Case 3:20-cv-00050-M Document 110 Filed 08/31/20                             Page 11 of 14 PageID 1990



liability under § 1595(a) requires more than “mere negative acquiescence” in, or a failure to stop,

the alleged venture—it requires an overt act. Doe 1 v. Red Roof Inns, Inc., No. 1:19-CV-03840-

WMR, 2020 WL 1872335 (N.D. Ga. Apr. 13, 2020).8 Plaintiff’s Complaint does not allege a

single affirmative act taken by ESA; rather, her allegations rely solely on ESA’s “failure” to act,9

which is insufficient as a matter of law to establish “participation” for purposes of establishing

liability under § 1595(a).

             C. Plaintiff fails to plead any facts demonstrating that ESA knew or should have
                known that Plaintiff was being trafficked through force, fraud, or coercion.

        Allegations that a defendant knew or should have known about commercial sex activity,

absent force or undue influence, is not sufficient to sustain an action under § 1595(a). See, e.g.,

Doe 1, No. 1:19-CV-03843-WMR, at *3 (“[T]he statute targets commercial sex activity that is

forced or coerced; it does not address commercial sex activity generally.”). Plaintiff generally

pleads that “ESA breached [its] duty by participating in, and facilitating, the harboring and

providing of E.S. for the purposes of commercial sex induced by force, fraud, or coercion, by

their acts, omissions, and commissions.” Dkt. 46, at ¶ 200. Other than parroting the language of

the statute, Plaintiff has not identified any fact that would suggest ESA had actual or constructive

knowledge of any harm, threat, or undue influence against Plaintiff at the Arlington location.

        Plaintiff bases her entire claim on a number of generalized reports about the sex-

trafficking and hospitality industries and several articles reporting three out-of-state instances of

sex-trafficking all of which occurred at least six years after Plaintiff’s alleged trafficking ended.

Dkt. 46, at ¶¶ 27-35, 95-114, 130-132, 163(j)(i)-(iii). However, as noted in Section III.B. of
8
  See also Doe 3 v. Red Roof Inns, Inc., No. 1:19-CV-03843-WMR, 2020 WL 1872333 (N.D. Ga. Apr. 13, 2020);
Doe 4 v. Red Roof Inns, Inc., No. 1:19-CV-03845-WMR, 2020 WL 1872336 (N.D. Ga. Apr. 13, 2020);
Noble v. Weinstein, 335 F. Supp. 3d 504, 524 (S.D.N.Y. 2018); United States v. Afyare, 632 F. App'x 272, 286 (6th
Cir. 2016); United States v. Longoria, 569 F.2d 422, 425 (5th Cir. 1978); Geiss, 383 F. Supp. at 169; In re S. White
Transp., Inc., 725 F.3d 494, 497 (5th Cir. 2013); Ratha v. Phatthana Seafood Co., No. CV 16-4271-JFW (ASX),
2017 WL 8293174, at *4 (C.D. Cal. Dec. 21, 2017).
9
  Dkt. 46, ¶¶ 3, 10, 57, 66, 129, 152-164, 181, 185.


                                                        11
Case 3:20-cv-00050-M Document 110 Filed 08/31/20                            Page 12 of 14 PageID 1991



ESA’s Motion, generalized industry practice or understanding is insufficient to impute

knowledge to ESA of any of the specific events that allegedly occurred at its Arlington

location.10    Further, three reports of sex-trafficking from other states in the Northeast and

Midwest, which post-date Plaintiff’s alleged trafficking, is not sufficient—let alone possible—to

put the Arlington location on notice that Plaintiff was being trafficked through force, fraud, or

coercion. In her Opposition, Plaintiff ignores the arguments and authority cited in ESA’s Motion

and continues to rely on the same conclusory allegations, general industry-wide knowledge, and

unrelated news reports to support her position that “ESA knew or should have known that

Plaintiff was being trafficked at its hotel.” See Opp., pg. 17-18.

        In fact, in a recent opinion issued by the United States District Court for the Northern

District of California, the court cited Ricchio and M.A. v. Wyndham Hotels & Resorts, Inc. when

it held that the plaintiff failed to allege facts sufficient to show that the hotel employees were on

notice of the alleged trafficking. J.B. v. G6 Hospitality, LLC, et al., No. 19-cv-07848-HSG, 2020

WL 4901196 (N.D. CA. Aug. 20, 2020). The court reasoned that:

                 [Ricchio and M.A.] highlight that allegations that the victim sought
                 help and was seen by employees with physical injuries or other
                 facts suggesting coercion allow courts to infer that motel or hotel
                 employees should have known that human trafficking was
                 occurring, as opposed to other criminal conduct, such as
                 prostitution.

Id. (emphasis added). Without cognizable facts suggesting sexual misconduct through coercion,

“as opposed to other criminal conduct, such as prostitution,” Plaintiff likewise fails to allege

facts sufficient to show ESA employees were on notice of Plaintiff’s alleged trafficking. See Id.


10
   See, e.g., Doe 1, 2020 WL 1872335, at *1 (striking allegations from complaint concerning general knowledge
about sex trafficking in the hotel industry); Ratha, 2017 WL 8293174, at *4 (“[G]eneral reports about human
trafficking in Thailand and letters by advocacy groups … criticizing the working conditions at Phatthana’s Songkhla
factory … [was not sufficient] to demonstrate that Rubicon or Wales knew or should have known that human
trafficking existed at Phatthana’s Songkhla factory.”).


                                                        12
Case 3:20-cv-00050-M Document 110 Filed 08/31/20               Page 13 of 14 PageID 1992



                                       CONCLUSION

       For the foregoing reasons, this Court should grant Defendant ESA’s Motion to Dismiss

and dismiss all claims asserted against Defendant ESA with prejudice.

              Respectfully submitted this 31st day of August, 2020.


                                                WEINBERG, WHEELER, HUDGINS,
                                                  GUNN & DIAL

                                                /s/ Patrick B. Moore
                                                Patrick B. Moore (admitted pro hac vice)
                                                Georgia Bar No. 520390
                                                Christopher T. Byrd (admitted pro hac vice)
                                                Georgia Bar No. 100854
                                                Shubhra R. Mashelkar (admitted pro hac vice)
                                                Georgia Bar No. 475388
3344 Peachtree Road, NE                         Sarah J. Unatin (admitted pro hac vice)
Suite 2400                                      Georgia Bar No. 953061
Atlanta, Georgia 30326
Telephone (404) 876-2700                        Counsel for Defendant ESA Management, LLC
Facsimile (404) 875-9433
PMoore@wwhgd.com
CByrd@wwhgd.com
SMashelkar@wwhgd.com
SUnatin@wwhgd.com




                                              13
  Case 3:20-cv-00050-M Document 110 Filed 08/31/20                 Page 14 of 14 PageID 1993



                                  CERTIFICATE OF SERVICE

          I hereby certify that on August 31, 2020, a true and correct copy of the foregoing was
  furnished by CM/ECF to all counsel of record.
Counsel for Plaintiff                              Counsel for Marriott Int’l
W. Mark Lanier                                     Jason S Lewis
Monica Cooper                                      James C Bookhout
THE LANIER LAW FIRM, P.C.                          DLA PIPER
10940 W. Sam Houston Pwky North                    1900 N Pearl St., Ste 2200
Houston, TX 77064                                  Dallas, TX 75201
WML@lanierlawfirm.com                              jason.lewis@dlapiper.com
Monica.Cooper@lanierlawfirm.com                    james.bookhout@dlapiper.com
Charla G Aldous
ALDOUS WALKER LLP                                  Ellen E Dew
4311 Oak Lawn Ave., Ste 150                        DLA PIPER (US) LLP
Dallas, TX 75219                                   6225 Smith Avenue
caldous@aldouslaw.com                              Baltimore, MD 21209
                                                   ellen.dew@dlapiper.com
Paul Pennock
WEITZ LUXENBURG PC                                 Counsel for Wyndham Hotels and Resorts
700 Broadway                                       Allissa Pollard
New York, NY 10003                                 DLA PIPER LLP (US)
ppennock@weitzlux.com                              1000 Louisiana St., Ste 2800
                                                   Houston, TX 77002-5005
Counsel for Best Western Int’l                     allissa.pollard@dlapiper.com
Nicole Ordonez
Amber Rochelle Pickett                             David S Sager
Nichol L Bunn                                      DLA PIPER LLP US
LEWIS BRISBOIS BISGAARD & SMITH LLP                51 John F Kennedy Pkwy, Ste 120
2100 Ross Ave., Ste 2000                           Short Hills, NJ 07078-2704
Dallas, TX 75201                                   david.sager@dlapiper.com
nicole.ordonez@lewisbrisbois.com
amber.pickett@lewisbrisbois.com
nichol.bunn@lewisbrisbois.com                      Choice Hotels Int’l
                                                   Katriel Chaim Statman
Karen L Campbell                                   BAKER DONELSON
LEWIS BRISBOIS BISGAARD & SMITH LLP                1301 McKinney Street, Suite 3700
77 Water St., Ste 2100                             Houston, TX 77010
New York, NY 10005                                 kstatman@bakerdonelson.com
karen.campbell@lewisbrisbois.com
                                                   Sara M Turner
Counsel for G6 Hospital                            BAKER DONELSON
Isabel Andrade Crosby                              420 20th St. N., Ste 1400
DLA PIPER LLP (US)                                 Birmingham, AL 35203
1900 North Pearl St., Ste 2200                     smturner@bakerdonelson.com
Dallas, TX 75201
isabel.crosby@dlapiper.com
Angela C Agrusa
Shannon E Dudic
2000 Avenue of the Stars
Suite 400 North Tower
Los Angeles, CA 90067-4704
angela.agrusa@dlapiper.com
shannon.dudic@dlapiper.com

                                                              /s/ Patrick B. Moore
                                                              Patrick B. Moore




                                                  14
